In a negligence action to recover damages for personal injuries, plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings ¡County, dated January 20, 1971, as, upon reconsideration, adhered to the original decision denying his application for a general trial preference. Order reversed insofar as appealed from, with $10 costs and disbursements, and application granted. In our opinion, the uncontradicted facts are sufficient to warrant retention of the case in the Supreme Court (Jay v. Glassman, 34 A D 2d 647). Hopkins, Acting P. J., Munder, Latham, Christ and Brennan, JJ., concur.